internal_revenue_service department of the treasury number release date index numbers 2032a washington dc person to contact telephone number refer reply to cc psi b09-plr-111609-01 date date legend decedent date daughter attorney ranch date state court date date attorney date date date dear madam this is in response to your representative’s letter dated date and subsequent correspondence submitted on behalf of decedent’s estate requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election under sec_2032a of the internal_revenue_code the facts representations and affidavits submitted are summarized as follows decedent died on date daughter as executor of decedent’s estate engaged attorney to prepare decedent’s federal estate_tax_return attorney based on plr-111609-01 interviews with daughter and documents presented by daughter determined that daughter was the owner of ranch at the time of decedent’s death accordingly attorney did not include ranch as an asset of decedent’s gross_estate on date daughter instituted a quiet title proceeding in state court on date state court issued its findings_of_fact conclusions of law and order together with judgment concluding that daughter held ranch in constructive trust for decedent’s estate attorney represents that following the state court litigation he did not believe that the court’s determination required an amendment to the federal estate_tax_return to include ranch as an asset of decedent’s estate therefore attorney did not advise daughter to amend decedent’s estate_tax_return following the state court litigation the internal_revenue_service commenced an audit of decedent’s estate_tax_return and determined that ranch should have been included in decedent’s estate in date attorney was engaged as counsel to represent daughter as executor of decedent’s estate in connection with the audit of decedent’s estate_tax_return on date decedent’s estate filed a petition with the united_states tax_court for redetermination of federal estate_tax on date respondent filed a motion for partial summary_judgment asserting that daughter was collaterally estopped from litigating the issue of ownership of ranch by order dated date the tax_court granted respondent’s motion for partial summary_judgment the court then granted a motion for continuance joined by respective counsel and daughter as executor of decedent’s estate submitted a request for an extension of time to make the special_use_valuation election under sec_2032a you have requested an extension of time under sec_301_9100-1 to make an election under sec_2032a with respect to ranch sec_2032a provides generally that if the decedent was at the time of his death a citizen or resident_of_the_united_states and the executor elects the application of this section and files the agreement referred to in subsection d then for purposes of this chapter the value of qualified_real_property shall be its value for the use under which it qualifies under subsection b as qualified_real_property sec_2032a provides that the election under this section shall be made on the return of tax imposed by sec_2001 such election shall be made in such manner as the secretary shall by regulations prescribe such an election once made shall be irrevocable under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government plr-111609-01 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the irs will not ordinarily grant relief in such a case the irs will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight based on the facts submitted and the representations made we conclude that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government consequently an extension of time is granted until days from the date of this letter for making an election under sec_2032a to specially value qualified_real_property however the burden is on the estate to establish to the service’s satisfaction that all of the requirements of sec_2032a are met the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-111609-01 except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
